Case 1:21-cv-21709-MGC Document 1 Entered on FLSD Docket 05/04/2021 Page 1 of 6




                      UN ITED STA TES DISTRICT CO UR T
                      SO U TH ER N DISTR ICT O F FLO R IDA


                                             CaseNo.


          FELIX T.SIM PKIN S,
               Ptaintiff(s)                                           FILED BY                   .D.C
                      VS.
                                                                            MAt ()# 2021
        RYAN E.SPRECHM AN,                                                  PN
                                                                             uEIG
                                                                                nx
                                                                                 ELu
                                                                                   -
                                                                                   Ast
                                                                                     :Dr
                                                                                       '
                                                                                       kI
                                                                                        oë
                                                                                        sTuc:T
                                                                                             .
                                                                            )'().o!
                                                                                  rôt.l-MI
                                                                                         AMI
             Defendantts).
                                      /

                                            C O M PLA IN T
                 1,FELIX T.SIM PKW S,plaintiff,intheabovestyledcause,suedefendantts):
   RYAN E.SPRECHMAN (hereinaqerHSPRECHM AN''andsates:

                                          JURISDICTION AND VENUE
                    TllisisanacéonfordamagesinexcessofThirtpnineThousand(39,000.00)
   Dollars,Exclusiveofinterest,courtcostand fees.

              2. TheVenueisproperin the UNITED STATES DISTRICT COURT SOUTHERN
   DISTRICTOF FLOIUDA tmder(15USCodej1692(2)(a)and 15USCode91692(e)(2)and
   FloridaStateStatue95.11(2)1)insofarastotheDefendantSPREC             violatedFlorida
   StateStatuesby filing aM otion forSummerFinalJudgmentaction which occurred in M iami-

   D adeCounty Florida where% to the debtwasstatutorily barred.
Case 1:21-cv-21709-MGC Document 1 Entered on FLSD Docket 05/04/2021 Page 2 of 6




                                             Parties
                 ThePlaintiff,Felix T.Simpkinsisan individualresiding in M iami-DadeCounty,
   Florida.
              4. The DefendantRyan E.Sprechman isan individualand DebtCollectorand
   Attorney atLaw residing in M iamiDade-cotmty,Florida.



                                      GENERAL ALLEGATIONS I

                  ON M ARCH 2,2007Plaintiffentered into aContractw1t11Clnim servewho was
   Represented by the D efendantRyan E.Sprechm an a debtCollector.The debtcollector
   Sprechman knew orshould have known thatthedebthewmsseekingto collecton w&s
   morethan fîveyearsold.A copy oftheContractisattachedasExhibitt:A''.


                                 G EN ER AI.A LLEG A TIO N S 2
              6. The Plaintiffgave a sign blank w11 no date check 9om to Claim serve the on or
   aboutM arch oraboutJune,2007 Claim serve ask foraDepositto hold asSecurity Claimesever
   stated they would notdeposittheCheck.


                                 GENERAL ALLEGATIONS 3
              7. ThePlaintiffsignedanotherProperty AppraisalCon% ctto Claim severon or
   aboutM arch 2 oraboutJune,to 10,2007,1609-11NW 50 StreetM iami,Floricla33142.
   Clnimservebreach the Contractbecausethe lnsurancecnrrierwould notlistClaim serveas
   Payeeon Property Appraisalbecauseofforceplaced Insm ance.Letterattached ExhibittCB''


                                 GENERAI,ALLEGATIONS 4
              8. The Plaintiffsentto Claim serve aBank Check from Country W ideand
   Claim serveon orAboutJu1y-2007,in theam ountof5,000.to 6,000.Dollms asapart
   paymentwhich Claim serverefused and cattsed abreach ofContract.
Case 1:21-cv-21709-MGC Document 1 Entered on FLSD Docket 05/04/2021 Page 3 of 6




                                 GENE14*4,ALLEGATIONS 5
                                      -



                   Then oraboutJtme2008,Claim serve conu cted thePlaintiffand O eatened
    anddepositedthePersonalCheck thedatewastmknown and suted they wmscontacttheFlorida
    SàteAttorney OG cethatthe Plainte give Clnim sen'ea bad Check when W achoviaBnnk
    refused theCheck forinsuflk ientftmdsand oraccotmtclosed.


                                 GEINEQAI,ALLEGATIO NS 6
             10 Then on oraboutJtme08,2008ThePlaintiF contactM inmiGardensPolice
    Depar% entAnd ftleaPoliceReport,thePlaintif also eontacttheFloridaSGteAttorneys
    Oë ce.TheFlorida State Attom ey Om cestatedthatthey willtakeno actionsagsinq the
    Plaintif orClnimserve.'
                          Ihey furtberstated thatbothparty may haveacivilaction.Please see
    ExhibitûûC''


                                COUNT I-DEBT COLLECTION


          l1. ThePlaintif reallegesPursuanttoFloddaStatues95.11(2)(b)W hich states
    Limitation gtherthnn forthe recovery ofrealPropeo .Action otherthan forrecovely ofreal
    propeo shallcomm ence msfollows:


          l2.W ITH1N FIVE YEARS.A legalorequitable action on aContract,obligation,or
    liabilil founded on awritten instnlment.


          13. The DefendnntSPREC           -f5lealawsuitFiveyearssix M onths9om thedateof
    sipned Conlact.'
                   I'
                    he Dateofthe Cone ctwasM azch 2,2007,theNotice ofslingthe lawsuit
    wason September11,2012.PleaseSee Exhibit''D''Sqlmm on.
Case 1:21-cv-21709-MGC Document 1 Entered on FLSD Docket 05/04/2021 Page 4 of 6



                            COVNT 11NFALSE OR M ISLEADING
                                  DEBT COLLECTION
         l4. TheDefendantSPRECHM AN knew orshould haveknown he wasvioiating 15 US

   Ccdej1692(e)(2)(a)Whichsltes;(2).Thefalserepresentationof-(a)thecharacter,amount,or
   lvcalstatusofany debt theLegalstatusofthedebtwœsstatutodly barred,Pm suanttoFlorida

    Stattzes95.11(2)(b).

                           COIJNT HI- H ARASSM EN T OR ABUSE


          15. 'fheDefendantSPRECHM AN knew orshotlld haveknown heand CLAIM SERVE

    wmsViolating 15USCodej1692(d)(1)Whichstates:(1)'l'heuseorthreatofuseofviolenceor
    othercrim inalmeansto hnrm thephysicalperson,reputation,orpm perty ofany person.W hen

    thePlaindffwascalled and tbreatened by Clnimserve.PleaseseeExhibitKC''.



                       COUNT W - VIO LATION OF TH E CLAW ON ACT

                 The DefendantSPRECHM AN hascaused harm to thePlaintiffand received a

    Sum merFinalJudgementintoam ountofThirteen n ousand threehtmdred eightp eightdollars

    09 cents 13,388.09.n e Plaintif ismsking forTripledam agesTotaling Forty Thousand one

    htmdred sixty-fom Dollars27cents.'rhe Plaintiffisseeking dam agesundertheCLAW ON

    A CT,ThePlaintifl-isalso seeking.dnmagesunder!5US Codej1692(e)(10)1000.
     -                                                                    00 for
    dam ages.andmoremrtberFloridaStateStattze559.77(2).1,000.0Qfordsmage.

    Please seeExhibit$&D 1''-G:D2''Envelope.
Case 1:21-cv-21709-MGC Document 1 Entered on FLSD Docket 05/04/2021 Page 5 of 6




                                   CO UNT V- M M L FR AUD

             The DefendantSPREC            knew orshottldhavelknown he may have Intentto
   defraudthePlaintiffwhen the PlnintifffiledA M otion toDismisstheComplaintwhen hiscase
   wasmorethan 5yearsOld,FloridaStatues95.11(241)and 18USCodejl34lW hoever,having
   dedsedcrintendingto deviseany schem eorartificeto defraud, orforobtaining m oney or
   propertyby meansoffalseorgaudulentpretenses,representations,orpromises,orto sell,
   disposeof,loan,exchange,alter,giveaway,distribute,supply,orfurnish orprocm e forunlawful
   useanycotmterfeitorspuriouscoin,obligation,security,orotherarticle,oranything represented
   to beorintimated orheld outto be such counterfeitorspuriousarticle,forthepum oseof
   executingsuch schemeorartifkeorattempting so to do,placesin any post
   offke orauthorized depository formailm atter,any matterorthingwhateverto besentor
   delivered by thePostalService.Please see ExbibitççE''


        WHEREFORE.'I'l1E PlaintiF,requestjudgmentagainsttheDefendantRYAN E.
   SPRECHM AN fora11compensatorydnmages,cost,interestpre-judgment,courtfee
   andanyotherfeethisCourtdeemsjustandproper.

                                   Plaintil RequestForTrail
         Plaintiff,Felix T.Simpkinsherby requesta trailon a1ltheabove stated issues.
         Dated on this   V' dayofMay, 2021.
                                     Respectfully subrnitted,

                                                                *
                                                                VCY t/ -VCV#Y '
                                                                .
                                                                  C
                                                                              , Q'CW XY/AY''
                                                            FELIX T.SIM PIUN S
                                                            3601NW 194 TERR.
                                                            M IAM IGARDEN S FLORIDA 33056
                                                            Telephone:(305)625-0706
Case 1:21-cv-21709-MGC Document 1 Entered on FLSD Docket 05/04/2021 Page 6 of 6




                                                    Cere cateofService


   Ihereby certify thatatrue copy ofthe forgoing wassentbutFirst-clmssU.S.M ailto RYAN
   SPRECHM AN & FISHER P.A.Colm qelClaim Kever, 2775SIJNNY IslesBlvd,Ste 100 M iami
   Florida33160.On thisthe         day of M ay 2021.


                                                 ;Fêl.bs-Tcz>.Att'
                                                                 - 1/lt1/V/A/f.
                                                                              ,
                                                        FELIX T.SIM PKIN S
                                                        3601NW 194 'I'ERR-
                                                        M IAM IGARDEN S FLORID A 33056
                                                        Telephone:(305)625-0706

                                                      SERVICE LIST


     Felix T.Sim pkins
      -
      '
      -:rk-
     -?
      .
      -
      2   ;:c
            ë
            s.
             '.-J:J
            -)
             r
             :
             .    'r?).
                      '
                      -'
                      -T
                       k
                       j')
                        ;c'
                         -
                         .t
                          ë
                          .7
                           -
                           )
                           :.
                            -
                            ')
                             :
                             2
                             .'
                              )
                              .'
                               -
                               l
                               .t)
                                 --
                                  .
                                  )
                                  -a:.c
                                      :-.
                                        -
                                        u.)'
                                           --
                                            ..
     3601NW 194 Terrace
     M iamiGardens,Florida

     RYAN E.SPRECHM AN
     rymtsprechman@sprechmanlam com
     2775 SUNNY IslesBlvd,Ste
     M inmiFlorida33160
     305-931-0100
